DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-3, drawn to a catalyst, classified in B01J 35/00.
II. Claims 4-5, drawn to a method, classified in B01J 37/04.
III. Claim 6-10, drawn to a system, classified in C02F 1/30.
The inventions are independent or distinct, each from the other because:
Inventions II and I are related as process of making and product made.  The inventions are distinct if either or both of the following can be shown: (1) that the process as claimed can be used to make another and materially different product or (2) that the product as claimed can be made by another and materially different process (MPEP § 806.05(f)).  In the instant case the product can be made by another and materially different process, such as one that does not mix the carbon and metal, heating the mixture, followed by making a powder, followed by coating.  Instead the catalyst may be coated as a solution and then dried.
Inventions III and II are related as apparatus and product made.  The inventions in this relationship are distinct if either or both of the following can be shown: (1) that the apparatus as claimed is not an obvious apparatus for making the product and the apparatus can be used for making a materially different product or (2) that the product as claimed can be made by another and materially different apparatus (MPEP § 806.05(g)).  In this case, the apparatus is not an obvious device for making or using the product.  Particularly, the product can be used without the addition of a persulfate.
Inventions II and III are related as process and apparatus for its practice.  The inventions are distinct if it can be shown that either: (1) the process as claimed can be practiced the process can be practiced without persulfate and the apparatus can be used without coating as a powdery product.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
The inventions require different searches in different class and subclasses.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the 
During a telephone conversation with Yungping Chiang on 12/15/21 a provisional election was made with traverse to prosecute the invention of group II, claims 4-5.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 1-3, 6-10 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Claim Objections
Claim 5 is objected to because of the following informalities:    
	The word “preferably” is found in Claim 5, lines 7, but it is not clear if this is limiting or just exemplary.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4 and 5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

	Claim 4, step 2 says “the product”, which lacks antecedent basis.

	Claim 4, step 3, line 1 says “the powdery product”, which lacks antecedent basis.  Step 2 describes a powder, which differs from “the powdery product”.  It is suggested that these two words be made the same in order to avoid this rejection.

	Claim 5, line 3, “the pH value” lacks antecedent basis.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Calabrese Barton (US Pub.: 2011/0287174) “C-B”.
C-B describes a catalyst (para. 9) made by mixing a carbon source with a transition metal precursor (para. 10).  The combination is heated (para. 12), which results in the formation of a catalyst powder (Fig. 1, step 130).  The resulting powder is then coated on a substrate (Fig. 1, step 140 and para. 70, 85, 89).  
	As to the product being a visible light catalyst, although C-B does not describe this catalyst as a visible light catalyst, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the same composition would have the same properties as the claimed product.

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over C-B  as applied to claim 4 above, and further in view of Naoi (US Pat.: 9859035) and in view of Fukuta (US Pub.: 2017/0033367).
Naoi describes a process for making a metal support carbon material (title) for use in electrical device (col. 1, lines 12-15).  The composite material is made up of a Fe, Ni, Co or Mn and a conductive carbon powder (col. 1, lines 8-10).  The method of making combines one of the transition metal precursors with the carbon in a solution and adjusts the pH from 9-11 (col. 2, lines 31-34), followed by heating the combination (col. 2, lines 63-54).  The transition metal precursor may be a nitrate, a sulfate or another metallic salt of the transition metal precursor (col. 10, lines 1-7).  Naoi explains that the pH of the solution is desirably between 9-11 (col. 7, lines 38-40).  The reference explains that when the pH is below 9, the metal is not well supported on the carbon support but when the pH is above 11, the speed of insolubilization of the hydroxide is too rapid and it becomes difficult to gain fine metal particles (col. 7, lines 39-46).  The pH of 9-11 produces improved support and even sized fine catalyst particles (col. 3, lines 64-67 to col. 4, lines 1-3).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to adjust the catalyst solution so that the pH is from 9-11, as taught by Naoi for use with the method of support a transition metal on carbon, as taught by C-B because adjusting the pH within this range produces improved conditions for supporting transition metal onto a carbon support and improves transition metal particulate size development.
As to the ratio of carbon to transition metal, C-B describes the amount of transition metal added to the carbon support is ranging from 0.01 to 30 wt% (para. 44).  This overlaps the claimed range.  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  See MPEP 2144.05.
Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  MPEP 2144.05.
	As to the amount of coating material used, none of the references describe this.
	Fukuta describes a catalyst ink used with electrodes (title) in fuel cells (para. 2).  The reference explains that conventionally, a metal and carbon particle material is used as an electrode catalyst (para. 3).  The metal can include a transition metal (para. 48).  As to the amount of transition metal and carbon used in the coating layer, Fukuta explains that after slurrying the metal and carbon in a solvent (para. 55, 57), the product is heated to remove the solvent (para. 48).  The resulting electrolyte may be present from 1 to 50 mass % of the total ink used in the coating (para. 49, 53).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add the transition metal and carbon-containing material into the coating layer in an amount from 1 to 50 wt %, as taught by Fukuta for use with the electrode catalyst of C-B and Naoi because this amount of transition metal and carbon used in the coating layer is an effective amount for use in fuel cells to effectively promote their function.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHENG HAN DAVIS whose telephone number is (571)270-5823. The examiner can normally be reached 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fung Coris can be reached on 571-270-5713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SHENG H DAVIS/Primary Examiner, Art Unit 1732                                                                                                                                                                                                        

January 6, 2022